UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4715


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SIR MARQUIS BATTLE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:07-cr-00236-MR-1)


Submitted:    March 12, 2009                 Decided:   April 1, 2009


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Raquel K. Wilson,
Matthew R. Segal, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Asheville, North Carolina, for Appellant. Gretchen C. F.
Shappert, United States Attorney, Cortney Escaravage, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sir     Marquis        Battle         appeals     his     conviction        for

possession of a firearm by a convicted felon under 18 U.S.C. §

922(g)(1) (2006).         Battle argues § 922(g)(1) is unconstitutional

under the Commerce Clause in light of United States v. Lopez,

514    U.S.     549   (1995)    (invalidating           18    U.S.C.     §    922(q)(1)(A)

(1994)),      and     Jones    v.    United         States,    529     U.S.    848    (2000)

(reversing       conviction         under       federal       arson    statute       because

private residence was not used in interstate commerce).                              Finding

that    Battle’s      claim    is     foreclosed        by    Circuit        precedent,    we

affirm his conviction.

              This court has previously considered and rejected a

challenge to the constitutionality of § 922(g)(1) based upon

Lopez, in United States v. Wells, 98 F.3d 808, 810-11 (4th Cir.

1996).        We have further held that Jones does not affect our

decisions regarding the constitutionality of § 922(g).                                United

States     v.    Gallimore,         247   F.3d       134,     138     (4th    Cir.    2001).

Accordingly, any argument that § 922(g)(1) is unconstitutional

must fail.       See also United States v. Nathan, 202 F.3d 230, 234

(4th     Cir.    2000)    (upholding        §       922(g)(1));       United    States    v.

Bostic, 168 F.3d 718, 723 (4th Cir. 1999) (upholding § 922(g)(8)

and stating that “jurisdictional element applies to all nine

subsections included in Section 922(g)”).



                                                2
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3